Citation Nr: 0627604	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  00-22 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than May 11, 1983, 
for a 100 percent evaluation for chronic obstructive 
pulmonary disease (COPD) with bronchial asthma and 
restrictive lung disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel
INTRODUCTION

The veteran served on active duty from September 1948 to June 
1949, and from August 1950 to March 1951.

This matter originates from an April 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, that increased the rating for the veteran's 
service-connected COPD with bronchial asthma, restrictive 
lung disease, and a heart disability, to include arrhythmia 
and ventricular tachycardia, from 60 to 100 percent effective 
December 5, 1988.  The veteran timely appealed the effective 
date issue to the Board of Veterans' Appeals (Board).  In an 
August 2002 Board decision, the Board granted an earlier 
effective date of May 11, 1983, for the 100 percent rating, 
and continued the appeal for an effective date earlier than 
May 11, 1983.  In January 2004, the Board remanded this 
matter to the RO for additional development.  The matter was 
returned to the Board in March 2005 at which time the Board 
denied an effective date earlier than May 11, 1983, for the 
grant of a 100 percent rating for COPD with bronchial asthma, 
restrictive lung disease, and service-connected heart 
disease, to include arrhythmia and ventricular tachycardia.  

In December 2000, the veteran testified at the RO before a 
Hearing Officer via videoconference hearing.  He later 
testified at a Board hearing in Washington, D.C., in March 
2002.

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  By Order dated in 
March 2006, the Court granted a joint motion to vacate the 
Board's March 2005 decision and remand the case to the Board 
for further action pursuant to the joint motion.

Pursuant to 38 C.F.R. § 20.900(c) (2005), the Chairman of the 
Board granted a motion for advancement on the docket in this 
case due to the appellant's age.




FINDINGS OF FACT

1.  In February 1983, the Board denied a rating in excess of 
10 percent for the veteran's service-connected bronchial 
asthma. 

2.  An informal claim for a rating in excess of 10 percent 
for the veteran's service-connected respiratory disability 
was received on May 11, 1983.

3.  In April 2000, the RO increased the veteran's rating for 
COPD with bronchial asthma and restrictive lung disease, to 
include service connection for heart disease with arrhythmia 
and ventricular tachycardia, from 60 to 100 percent disabling 
effective in December 1988.

4.  In August 2002, the Board assigned an earlier effective 
date of May 11, 1983, for the grant of service connection for 
a heart disability, to include arrhythmia and ventricular 
tachycardia.  

5.  There was no factually ascertainable increase in 
disability of the service-connected COPD with bronchial 
asthma and restrictive lung disease during the year preceding 
May 11, 1983.


CONCLUSION OF LAW

The assignment of an effective date earlier than May 11, 
1983, for an award of a 100 percent rating for COPD with 
bronchial asthma and restrictive lung disease is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.157, 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO furnished VCAA notice to the veteran in May 2004 which 
was after the adverse decision in April 2000, and prior to 
the enactment of the VCAA.  Thus, because the VCAA notice in 
this claim was not provided to the appellant prior to the 
decision from which he appeals, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the May 2004 letter as well as a September 2004 
letter, the October 2000 statement of the case, and the 
supplemental statements of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board also notes that the May 2004 
letter directly notified the claimant of the need to submit 
any pertinent evidence in his possession.  The Board finds 
that all notices required by VCAA and implementing 
regulations were furnished to the claimant and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  In regard to the present 
claim for an earlier effective date for an increased rating, 
the Board finds that the veteran is not prejudiced by a 
decision at this time, particularly in view of the Board's 
decision to deny this claim.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, and provided 
him with the opportunity to testify at a Board hearing which 
took place in March 2002.  The appellant has not indicated 
that any additional pertinent evidence exists, and there is 
no indication that any such evidence exists.    

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Facts

The veteran filed an initial claim for service connection for 
a respiratory disability in April 1951.  In September 1951, 
the RO granted service connection for bronchial asthma and 
assigned a 10 percent evaluation effective in 1951.  

VA treatment records include an August 1978 record reflecting 
the veteran's complaint of sleep problems with nocturnia 
secondary to dyspnea.  He was noted to have a history of 
bronchial difficulty with a history of occasional cough, 
congestion and rare episodes of bronchospasm.  

Pulmonary function tests performed by VA in February 1979 
reveal mild to moderate obstructive ventilatory defect with 
reversible changes in Forced Vital Capacity (FVC) with 
bronchodilators.  Specific findings include Forced Expiratory 
Volume in 1 second (FEV1) of 70% predicted before 
bronchodilators and 72% after bronchodilators. 

A January 1981 clinical record shows that the veteran had 
course rales with mid fluid in the left lung.  He was 
assessed as having probable COPD.  A January 1981 "CCU" 
acceptance note indicates that the veteran was currently 
without chest pain, shortness of breath, and had clear lungs 
to auscultation and percussion.  A February 1981 progress 
note shows that the veteran was coughing well with decreased 
breath sounds at bases, and no rales, rhonchi or wheezes.  

VA Hospital records from January 18, 1981, to March 10, 1981, 
show that the veteran was hospitalized for complaints of 
chest pain.  He was diagnosed as having severe three vessel 
and left main coronary artery disease, status post inferior 
myocardial infarction in 1980, and type A personality.  The 
hospital summary notes that the veteran developed shortness 
of breath, and pulmonary functions tests in January 1981 
revealed mild obstructive ventilatory dysfunction without 
significant improvement post bronchodilators.  There was air 
trapping and borderline decreased airways conductive 
consistent with asthma or chronic bronchitis.  

In March 1981, the veteran was hospitalized by VA for 34 days 
with diagnoses of coronary artery disease with coronary 
artery bypass, chronic bronchitis, status post myocardial 
infarction, and dermatocholasis both eyelids.  Findings 
revealed decreased breath sounds on the left side without 
rales or bronchi.  The veteran's last noted Cardiac Rehab 
clinic visit was in March 1981 at which time he had advanced 
to walking 20 minutes briskly daily and was released to drive 
and fish.  

A VA hospital summary shows that the veteran was hospitalized 
in July 1981 for seven days due to increasing fatigue, 
malaise and decrease in exercise tolerance and syncope on 
exertion, shortness of breath, status post-coronary artery 
bypass graft.  His medical history was pertinent for COPD and 
it is noted that pulmonary function test findings in January 
1981 were consistent with chronic bronchitis vs. asthma.  

Pulmonary function test findings in July 1981 revealed FEV1 
of 58 percent predicted and FEV1/FVC of 88 percent predicted.  
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) was 69 percent predicted.  
Spirogram revealed mild obstructive ventilatory dysfunction.  
The increased lung volumes suggested air trapping.  The 
airway resistance was within normal limits.  The diffusing 
capacity was within normal limits.  There was no change of 
pulmonary function parameters as compared with the previous 
study in January 1981.

An August 1981 VA outpatient record notes that the veteran 
underwent coronary artery bypass graft times four in February 
1981.  The record also notes that his shortness of breath 
preop had resolved.  However, he still had symptoms of 
fatigue that were being evaluated by cardiology.  The veteran 
was assessed as "doing well."  

A January 1982 VA outpatient record from the cardiac clinic 
notes that the veteran had clear lungs.  A chest x-ray taken 
in January 1982 revealed postoperative changes with 
improvement of left basilar atelectasis.  

During a March 1982 VA examination, the veteran reported that 
bronchial attacks usually occurred at night or in extreme 
cold or damp weather.  Pulmonary function test findings 
conducted in March 1982 revealed FEV1 of 55 percent predicted 
and FEV1/FVC of 84 percent predicted.  Spirometry revealed 
mild obstructive ventilatory dysfunction.  There were no 
significant changes since the previous study of July 1981.  
VA outpatient records in May and October 1982 show that the 
veteran had clear lungs.  

A December 1982 VA outpatient record notes that the veteran 
had shortness of breath, possible bronchospasm.

On file is a December 1982 internal medicine examination 
record relaying the veteran's report of having had COPD since 
1950.  The veteran said he becomes short of breath, 
especially in association with an upper respiratory 
infection, cold weather and climbing a slight elevation or 
dust, and he was beginning to wheeze.  He said he coughs up 
approximately two tablespoons of sputum in the morning and 
smoked cigarettes up until 10-15 years ago when he quit.  He 
added that because of his sleeping problems, it was sometimes 
necessary to sleep sitting up.  On examination his chest was 
clear to auscultation and percussion.  Pulmonary function 
tests (performed in November 1982) before and after 
bronchodilator were consistent with mild obstruction to air 
flow without reversibility.  Prebronchodilator findings 
revealed FEV-1 of 72 percent predicted and FEV1/FVC of 68 
percent predicted.  Postbronchodilator findings revealed 
findings revealed FEV-1 of 75 percent predicted and FEV1/FVC 
of 67 percent predicted.  The examiner diagnosed the veteran 
as having COPD and stated that it appeared to be fairly mild.

A January 1983 VA cardiology record notes that the veteran 
did very well following his coronary artery bypass graft 
surgery in 1981, but he complained of occasional chest pain 
and fatigue and shortness of breath "most probably related 
to his lung disease."  

In September 1983, the veteran was hospitalized due to 
complaints of increased frequency of palpitations.  The 
palpations were associated with some shortness of breath and 
occasional chest pain.  Findings regarding his lungs were 
clear to percussion and auscultation.  There was a well 
healed midline scar.  He was diagnosed as having cardiac 
ectopic beat, status post coronary artery bypass graft, 
February 1981, history of PVC's bigeminy and trigeminy, and 
atypical chest pain.

A November 1983 determination from the Social Security 
Administration shows that the veteran was found to be 
disabled as of May 1982 due to a primary diagnosis of 
coronary artery disease, as well as due to COPD.  

A pulmonary function test performed in December 1987 revealed 
FEV-1 of 66 percent predictor prebronchodilator and 69 
percent predicted postbronchodilator.  The interpretation was 
mild obstructive ventilatory defect with no significant 
improvement in spirometry after bronchodilator therapy.  

The veteran's COPD was noted to be "stable" on a November 
1988 VA outpatient record.

During the March 2002 hearing, the veteran testified that his 
100 percent rating should date back to his initial claim in 
March of 1981.  He said that the medical evidence dated at 
that time showed that his heart disorder was related to his 
pulmonary disorder.  He also said that had all his records 
been on file and reviewed in 1981, the outcome would have 
been different. 



III.  Analysis

The veteran asserts that the effective date for the 
assignment of his 100 percent evaluation should date back to 
March 1981 when he claimed entitlement to service connection 
for heart disease as secondary to his service-connected lung 
disease.  

As a starting point, it is pertinent to note that the March 
2006 joint motion noted above determined that the Board, in 
its March 2005 decision, correctly found that the veteran was 
not entitled to an effective date prior to February 1983 with 
respect to the assignment of a 100 percent disability 
evaluation for service connection for his heart disability.  
In other words, the issue that was being vacated and remanded 
involved only the question regarding an earlier effective 
date for the pulmonary portion of the veteran's service-
connected disability.  This distinction is important in view 
of the veteran's assertions which appear to hinge on his 
heart disability.  The veteran basically contends that had 
all pertinent medical records been available and reviewed 
when he filed his claim in March 1981, he would have been 
awarded a 100 percent rating at that time since the records 
establish a connection between his heart and lung 
disabilities.  In this regard, he asserts that the evidence 
shows that he had an ejection fraction of 38 percent back in 
1979; however, the ejection fraction is not part of the 
criteria for lung disabilities, but rather is a criterion 
related to heart disabilities.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7017.  Simply put, the focus of this appeal 
pertains only to that portion of the veteran's disability 
dealing with his COPD with bronchial asthma and restrictive 
lung disease, not his heart disability.

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore." 
38 U.S.C.A. § 5110(a). The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later." 38 C.F.R. § 
3.400(o)(1).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation." 38 U.S.C.A. § 5110(a), (b)(2). If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  

The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to the next disability 
level.  See Hazan v. Gober, 10 Vet. App. 511 (1997). Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.  The Board will 
therefore first determine the date of receipt of the 
veteran's claim.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA. 38 C.F.R. § 
3.1(r) (2005). A claim is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit. 38 C.F.R. 
§§ 3.1(p); 3.155 (2005).

In addition to an informal claim as defined above, there is 
another type of informal claim.  Specifically, a report of an 
examination or hospitalization will be accepted as an 
informal claim for benefits under existing law, if the report 
relates to a disability which may establish entitlement. The 
date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of a claim. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.157(b)(1).  

In this case, following the Board's February 1983 denial of a 
rating in excess of 10 percent for his service-connected 
respiratory disability (characterized as bronchial asthma), 
the RO, in June 1983, received the veteran's written claim 
for an increased rating.  However, since an earlier date of 
May 11, 1983, has already been assigned as the effective date 
of the veteran's 100 percent rating (which is the date that 
VA performed a Holter Monitor Test), this is the date that 
will be construed as the date of claim for an increase.  See 
38 C.F.R. § 3.157.  

Thus, the pertinent question for consideration is whether it 
is factually ascertainable that the veteran met the criteria 
for a 100 percent rating for his service-connected lung 
disease (presently characterized as COPD with bronchial 
asthma and restrictive lung disease) within one year of the 
May 11, 1983, informal claim.    

The rating schedule for determining the disability 
evaluations for respiratory disabilities were revised, 
effective October 7, 1996, subsequent to the veteran's filing 
his initial claim.  Where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).  Accordingly, the Board need only consider the former 
criteria that had been in effect prior to 1996.  

According to the regulation in effect before October 7, 1996, 
the criteria under 38 C.F.R. § 4.97, Diagnostic Code 6602 
provide that a 30 percent evaluation is warranted for 
moderate bronchial asthma manifested by rather frequent 
asthmatic attacks (separated by only 10 to 14 day intervals) 
with moderate dyspnea on exertion between attacks.  A 60 
percent evaluation requires severe bronchial asthma 
manifested by frequent attacks (one or more attacks weekly), 
marked dyspnea on exertion between attacks with only 
temporary relief by medication, and more than light manual 
labor must be precluded.  A 100 percent evaluation requires 
pronounced disability; asthmatic attacks very frequently with 
severe dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe impairment 
of health.
 
COPD was evaluated by analogy to emphysema prior to October 
1996.  38 C.F.R. § 4.97, Diagnostic Code 6603.  The criteria 
under this code provide that a 30 percent evaluation is 
warranted for moderate pulmonary emphysema with moderate 
dyspnea occurring after climbing one flight of steps or 
walking more than one block on a level surface and pulmonary 
function test results which are consistent with finding of 
moderate emphysema.  A 60 percent evaluation requires severe 
pulmonary emphysema manifested by exertional dyspnea 
sufficient to prevent climbing one flight of steps or walking 
one block without stopping, ventilatory impairment of severe 
degree confirmed by pulmonary function tests and a marked 
impairment of health.  A 100 percent evaluation is for 
pronounced disability; intractable and totally incapacitating 
with dyspnea at rest, or marked dyspnea and cyanosis on mild 
exertion; severity of emphysema confirmed by chest X-rays and 
pulmonary function tests.  

After reviewing the evidence in this case, the Board finds 
that it was not factually ascertainable that the veteran was 
entitled to a 100 percent rating for his COPD with bronchial 
asthma and restrictive lung disease within one year of his 
May 1983 informal claim for an increase, nor was he entitled 
to a rating any higher than the 10 percent rating he was 
assigned.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 
3.157, 3.400(o)(2) (2005); Hazan, supra.  

The March 2006 joint motion points out that when determining 
whether it was factually ascertainable that the veteran met 
the criteria for a 100 percent rating for his COPD with 
bronchial asthma and restrictive lung disease prior to May 
11, 1983, all of the evidence of record must be considered, 
to include VA medical records dated from 1980 to 1983.  See 
Hazan, supra.  In this regard, the predominant disability 
that the veteran was treated for as shown in VA clinical and 
hospital records from 1979 to 1982 was his heart disability.  
However, he was also noted to have a respiratory disability.  
In this respect, VA hospital records show that the veteran 
had been hospitalized in January 1981 with complaints of 
chest pain and was diagnosed as having severe three vessel 
and left main coronary artery disease, status post interior 
myocardial infarction in 1980, Type A personality.  He was 
also assessed as having probable COPD.  He was again 
hospitalized in March 1981 with diagnoses of coronary artery 
disease with coronary artery bypass, chronic bronchitis, and 
status post myocardial infarction.  In November 1983, SSA 
awarded the veteran disability benefits effective in May 1982 
due to primary diagnoses of coronary artery disease, as well 
as COPD.  

As far as respiratory symptoms, VA hospital and clinical 
records principally note shortness of breath and decreased 
breath sounds.  However, even by assuming that these symptoms 
are due to the veteran's respiratory disability and not his 
heart disability (as a subsequent VA Cardiology Record in 
January 1983 suggests), they still do not warrant a higher 
than 10 percent evaluation.  With respect to decreased breath 
sounds, clinical findings revealed that they were without 
rales, rhonchi or wheezes and the veteran's lungs were clear 
to auscultation and percussion.  He was noted to be 
"coughing well" on a February 1981 progress note.  Also, a 
March 1981 VA record from the Cardiac Rehab clinic shows that 
the veteran had advanced to walking 20 minutes briskly daily 
and was released to drive and fish.

Pulmonary function test results performed in January 1981 
were interpreted in a March 1982 VA hospital summary as 
revealing mild obstructive ventilatory dysfunction without 
significant improvement post bronchodilators.  Pulmonary 
function tests were performed again in July 1981 and were 
noted to show no change of pulmonary function parameters as 
compared with the previous study in January 1981.  Pulmonary 
function tests were also performed in March 1982 at which 
time it was noted that there were no significant changes 
since the prior study in July 1981.  

Although the veteran reported during a December 1982 internal 
medical examination that he was becoming short of breath, 
especially in association with upper respiratory infection, 
cold weather, climbing a slight elevation, and that he was 
beginning to wheeze and produce two tablespoons of sputum in 
the morning, the findings do not support the criteria under 
either Code 6602 or Code 6603 for moderate impairment, let 
alone pronounced impairment.  On examination the veteran's 
chest was clear to auscultation and percussion and pulmonary 
function tests (performed in November 1982) were interpreted 
as showing mild obstruction air flow without reversibility.  
The veteran was diagnosed as having COPD that appeared to be 
fairly mild.  

Based on the foregoing, a higher evaluation for the veteran's 
COPD with bronchial asthma and restrictive lung disease was 
not factually ascertainable within the year preceding his May 
11, 1983, claim.  Accordingly, by operation of law, the 
effective date of the award of a 100 percent rating for COPD 
with bronchial asthma and restrictive lung disease can be no 
earlier than May 11, 1983.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.


ORDER

An effective date earlier than May 11, 1983, for the 
assignment of a 100 percent rating for COPD with bronchial 
asthma and restrictive lung disease is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


